DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive.  Applicant argues that Munk-Hansen does not teach a support surface being slidable between a first position in which the support surface is oriented generally parallel to the surface and a second position in which the support surface is oriented generally perpendicular to the surface as claimed.  Applicant however has admitted that Munk-Hansen describes a surface that slides and it is clear from the images in Munk-Hansen that one position shows the support surface is oriented generally parallel to the surface (Fig.’s 3, 4, 10 and 11) and another position the support surface is oriented generally perpendicular to the surface as claimed (Fig.’s 8 and 15).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing element” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “securing element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification fails to disclose any structural element that is intended to be used as the securing element. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAP 2021/0156366 (Munk-Hansen hereinafter).
With regard to claim 1, Munk-Hansen discloses a wind turbine, comprising: 
a tower (2); 
a nacelle (3) mounted atop the tower (2); 
a rotor mounted to the nacelle (3), the rotor comprising a rotatable hub having one or more rotor blades secured thereto (Fig. 1); 
an opening (7) defined by a surface (5) of the wind turbine; and 
a hatch assembly arranged adjacent to the opening (7), the hatch assembly comprising a frame structure (18, 24) and a support surface (14), the frame structure (18, 24) comprising a plurality of frame members (19, 26) arranged together to at least partially surround the opening (7), the plurality of frame members (19, 26) further defining a passageway for receiving the support surface (14), the support surface (14) being slidable between a first position in which the support surface (14) is oriented generally parallel to the surface (5) (Fig.’s 3, 4, 10 and 11) and a second position in which the support surface (14) is oriented generally perpendicular to the surface (5) (Fig.’s 8 and 15), 
wherein the support surface (14) occludes the opening (7) defined by the surface (5) of the wind turbine when the support surface (14) is in the first position (Fig.’s 3 and 11), and wherein the support surface (14) occludes the passageway defined by the plurality of frame members (19, 26) of the frame structure (18, 24) when in the second position (Fig.’s 8 and 15) so as prevent exposure of personnel to the opening (7) defined by the surface (5) of the wind turbine.
With regard to claim 2, Munk-Hansen discloses the wind turbine of claim 1, wherein the frame structure (18, 24) defines at least one guideway (21), the guideway (21) defining a guide path for an end of the support surface (14) (Fig. 16).
With regard to claim 3, Munk-Hansen discloses the wind turbine of claim 2, wherein the guideway (21) further comprises: 
a first guide path portion (31) oriented parallel to the surface (5) of the wind turbine; 
a second guide path portion (38) oriented perpendicular to the surface (5) of the wind turbine, the second guide path portion (38) being positioned proximate to the passageway defined by the frame structure (18, 24); and 
a transitional guide path portion (32) operably coupling the first guide path portion (31) to the second guide path portion (38).
With regard to claim 4, Munk-Hansen discloses the wind turbine of claim 1, wherein the support surface (14) extends between a first end and a second end disposed opposite thereof, the support surface (14) having at 2 of 7ATTORNEY DOCKET NO.: least one locking pin (paragraph [0083]) disposed at the first end and at least one glide pin (20) disposed at the second end, wherein the at least one glide pin (20) is configured to be retained by at least one guideway (21) defined by the frame structure (18, 24), and wherein the at least one locking pin (paragraph [0083]) is positioned to be received by at least one pin receiver of the frame structure (18, 24) so as to secure the support surface (14) in the second position (Fig.’s 8 and 15) (paragraph [0083]).
With regard to claim 5, Munk-Hansen discloses the wind turbine of claim 4, wherein the at least one pin receiver is positioned on the plurality of frame members (19, 26) so as to prevent the first end of the support surface (14) from passing into the passageway defined by the plurality of frame members (19, 26) of the frame structure (18, 24).
With regard to claim 7, insofar as claim 7 is enabled and definite, Munk-Hansen discloses the wind turbine of claim 4, wherein the frame structure (18, 24) further comprises at least one securing element configured to receive the at least one locking pin (paragraph [0083]) of the support surface (14) and secure the support surface (14) in the first position (Fig.’s 3 and 11), wherein the securing of the support surface (14) prevents a horizontal movement of the support surface (14).
With regard to claim 8, Munk-Hansen discloses the wind turbine of claim 1, wherein the opening (7) is a cargo (8) passage opening, the wind turbine further comprising a lifting device (10) disposed above and in line with the cargo passage opening.
With regard to claim 8, Munk-Hansen discloses the wind turbine of claim 8, wherein the lifting device (10) supports a load (8) suspended above the support surface (14), wherein a vertical clearance between the support surface (14) and the load is greater than 2.5 centimeters to less than 30 centimeters.  The load can pass through the opening and continue upward or be placed on the support surface after closing it, meaning that at some point the vertical clearance between the support surface and the load is greater than 2.5 centimeters to less than 30 centimeters
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munk-Hansen.
With regard to claim 6, Munk-Hansen discloses the wind turbine of claim 4, wherein the first end of support surface (14) has a maximal extension beyond the frame structure (18, 24) of less than or equal to 30% of a length of the support surface (14).
Munk-Hansen does not disclose wherein the first end of support surface has a maximal extension beyond the frame structure of less than or equal to 30% of a length of the support surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that the first end of the support surface has a maximal extension beyond the frame structure of less than or equal to 30% of a length of the support surface, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745